Gibbons, C. J., with whom Cherry, J., agrees,
dissenting:
I respectfully dissent, once again, from a majority of this court’s decision to approve the Judicial Discipline Commission’s refusal to admit judicial ethics expert testimony. Judge Assad should have been permitted to introduce all evidence, including expert testimony, which supported his defense; the Commission would then have been free to weigh the evidence as it deemed appropriate. My opinion on this issue has not altered since my dissent in Matter of Mosley,1 and I would therefore reverse the Commission’s decision and remand this matter for a new hearing, at which Judge Assad’s proffered expert witness should be allowed to testify.

 120 Nev. 908, 926, 102 P.3d 555, 567 (2004).